NO. 12-21-00091-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ROBERT HALLETT, M.D.,                           §      APPEAL FROM THE 159TH
APPELLANT

V.

KAYWIN CARTER, M.D., DAVID
BAILEY, M.D., RAVINDER                          §      JUDICIAL DISTRICT COURT
BACHIREDDY, M.D., AND
MEMORIAL HEALTH SYSTEM OF
TEXAS, INDIVIDUALLY AND D/B/A
CHI ST. LUKE'S HEALTH
MEMORIAL LUFKIN,
APPELLEES                                       §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       Appellant, Robert Hallett, M.D., filed a notice of appeal on June 15, 2021. On June 16,
the Clerk of this Court notified Appellant that the notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5 (service); see
also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must
be served on each court reporter responsible for preparing reporter’s record). The notice warned
that, unless Appellant filed a proper notice of appeal on or before July 16, the appeal would be
referred to the Court for dismissal. This deadline passed and Appellant has not filed a compliant
notice of appeal or otherwise responded to this Court’s June 16 notice.
       Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a),
the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 30, 2021


                                         NO. 12-21-00091-CV


                      ROBERT HALLETT, M.D.,
                              Appellant
                                 V.
KAYWIN CARTER, M.D., DAVID BAILEY, M.D., RAVINDER BACHIREDDY, M.D.,
AND MEMORIAL HEALTH SYSTEM OF TEXAS, INDIVIDUALLY AND D/B/A CHI
              ST. LUKE'S HEALTH MEMORIAL LUFKIN,
                             Appellees


                                Appeal from the 159th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-00065-20-02)


       THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this Court that this appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3